Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 06/28s/2022  with claims 1-20 are pending in the Application.  With claims 1-20 are pending in the Application and claims 11-20 withdrawn from consideration as directed to non-elected invention. 
	Upon review and examination generic claim 1 is deemed allowable and Applicant has amended withdrawn claim 18-20 to  depend on and have all the limitation of the allowable generic claim 1 , they are rejoined and allowed. 

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	-- Cancels withdrawn non-elected claims 11-17--
 
Reason for allowance
 
 
3.	Claims 1-10, 18-20  are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed APPARATUS 
having the limitations:
--a magnet with a second magnetization , wherein the magnet is adjacent to the TMD and the stack; and 
An interconnect comprising spin orbit material, wherein the interconnect is adjacent to the stack.”--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Wang et al, US 2018/0166197 discloses spin orbit torque generating material.

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

     

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897